Joseph A. Cox, S.
The petitioner seeks a finding that the absentee is dead and the appointment of an administrator of his estate. On March 12, 1956 the absentee was a lecturer at Columbia University and had been so employed since 1951. The absentee was a candidate for the degree of Doctor of Philosophy and, in that connection, he had written on the administration of Rafael Leonidas Trujillo, the then President of the Dominican Republic. The absentee was an outspoken critic of the Trujillo regime in other writings and his life had been threatened on a number of occasions. He also was the delegate in the United States of the so-called Basque Government-in-Exile and he was registered in Washington as a foreign agent.
The absentee was last seen on March 12, 1956 entering a subway station at Columbus Circle, possibly bound for his home on lower Fifth Avenue where he also maintained an office for the conduct of his political activities. At the time of his disappearance the absentee was 42 years of age, unmarried, in good health and had expressed no intention of leaving the city or of varying his modus vivendi. Investigations of international scope have been conducted by arms of the local, State and Federal Governments, including inquiries by legislative bodies into the circumstances of the absentee’s disappearance, the events leading to it and the probabilities of his fate but definitive proof of his death has not been adduced.
The Chief of the Homicide Bureau of the District Attorney's office related the activities of that office and stated that the absentee had arrived in the Dominican Republic 24 to 48 hours after his disappearance in this city but that his trail had been lost. This witness expressed the belief that the absentee had been overpowered and drugged and ultimately killed by an agent of the Trujillo government. This testimony was supplemented by that of a detective from the Missing Persons Bureau who *600detailed the efforts of the Police Department in its unsuccessful efforts to locate the absentee. The testimony of another representative of that department was that the case is still open.
A friend and club associate of the absentee testified as to the abrupt and unexplained termination of their contacts on March 12,1956 and that the absentee had reported threats upon his life.
All of this evidence was supplemented by the records of the absentee’s bank account, untouched since February 28, 1956.
On the foregoing record, the court determines that Jesus de G-alindez is dead as of March 12, 1963. The evidence does not permit a finding that the absentee died on the date of his disappearance. The pedigree evidence introduced satisfies the court that his only distributee is his father who is a resident of Spain. Letters of administration will accordingly issue to the Public Administrator, who has acted as temporary administrator of decedent’s estate since April 21, 1956.